DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an object detecting device configured to detect,” “a projection information classifying device configured to classify,” and “a controller configured to recognize” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “an object” in line 3 and “objects” in line 6. The limitations render the claim indefinite because it is not clear whether detected objects in line 6 include the object recited earlier in line 3 or new/different objects that do not include the object recited in line 3. For the purpose of further examination, the limitations have been interpreted as “a plurality of objects” and “the plurality of objects.”
Claim 1 further recites the limitation “projection information” in line 8. The limitation renders the claim indefinite because it is not clear whether this information corresponds to the one recited earlier in the claim (see line 6) or new/different information. The claim appears to repeatedly use the same limitations to refer to different elements, e.g., projection information on a road surface vs. projection information in the ROI. For the purpose of further examination, the limitation has been interpreted as “the projection information.” Alternatively, if the projection information is different for the road surface and the ROI, the limitations may be interpreted as “a first projection information” and “a second projection information.”
Claim 13 is rejected using the same rationale as applied to claim 1 set forth above regarding “objects” and “projection information.” 
Claims 2-12 and 14-20 depend from claims 1 and 13, respectively, and therefore inherit all of the deficiencies of claims 1 and 13 set forth above. Note that the dependent claims 
Claims 2 and 14 further recite the limitation “a left lane” twice. The limitation renders the claim indefinite because it is not clear whether the second recitation of “a left lane” corresponds to the earlier recited left lane or a new/different left lane. For the purpose of further examination, the second recitation has been interpreted as “the left lane.”
Claims 3, 5, 14, and 15 are further rejected using the same rationale as applied to claim 1 set forth above regarding repeated use of the same limitation to refer to different elements, e.g., “a lane change” to the left/right lane vs. neighboring vehicle. For the purpose of further examination, the limitation has been interpreted as “a neighboring vehicle lane change.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9-13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (U.S. PGPub No. 2019/0042860), hereinafter referred to as Lee.
Regarding claim 1, Lee teaches an artificial neural network-based projection information recognition apparatus, comprising: 
an object detecting device configured to detect an object in an image based on a first Convolution Neural Network (CNN) (Lee ¶0058: “the detecting apparatus detects the object of 
a projection information classifying device configured to classify projection information located on a road surface among objects detected by the object detecting device (Lee ¶0044: “The road lanes may be distinguished by a lane marking indicated on a road surface”; Lee ¶0051 teaches that the image may include various images including a depth image. Lee ¶0053 & ¶0094: teaches using LIAR; Lee ¶0060: “The object of interest may be robustly detected in various situations by using neural networks that learn lane markings and/or non-lane markings of various road surface images”); and 
a controller configured to recognize projection information located in a Region Of Interest (ROI) corresponding to a driving direction of a vehicle based on the projection information classified by the projection information classifying device (Lee ¶0044: “a progress direction guidance line”; Lee ¶0092: “the information on the object, the lane marking, and the distance is transferred to the determiner 990 and is used by the route searcher 991 to search for a driving route of an autonomous driving vehicle, is used by the collision avoider 992 to determine a speed and a direction of the autonomous driving vehicle, and to generate various control parameters for avoiding a collision”).

Regarding claim 6, Lee teaches the artificial neural network-based projection information recognition apparatus of claim 1, wherein the controller is configured to set the ROI in a forward driving lane of the vehicle when the vehicle is requested to drive in a forward direction of the vehicle (Lee Abstract: “sets a region of interest (ROI) in the input image”; Lee ¶0044: “One road lane may be distinguished by lane markings on the right and the left of the road lane”; Lee ¶0054: “the detecting apparatus sets at least one region of interest (ROI) in the input image. The ROI includes at least one of a portion of a region of the input image or at least Lee Fig. 5 & ¶0070: “FIG. 5 illustrates an example of the method of setting the ROI” – the ROI is in the forward direction of the driving vehicle).

Regarding claim 9, Lee teaches the artificial neural network-based projection information recognition apparatus of claim 1, wherein the object detecting device is configured to perform learning on the object in the image (Lee ¶0011: “The calculating of the reliability score may include calculating the reliability score of the at least one object in the input image by detecting a bounding box based on deep learning or image processing”; Lee ¶0058: “the detecting apparatus detects the object of interest from the restoration image … a convolution neural network (CNN), a deep neural network (DNN), and a support vector machine that are pre-trained to recognize objects of interest such as road marking and a vehicle … The CNN may learn, in advance, a human, a vehicle, and a road marking such as a lane marking and a crosswalk marking of various road surface images, and may be associated with a region-based CNN. The CNN may learn, in advance, types of a lane marking and a non-lane marking to be detected and bounding boxes of the lane marking and the non-lane marking to be detected from the input image”).

Regarding claim 10, Lee teaches the artificial neural network-based projection information recognition apparatus of claim 1, wherein the projection information classifying device is configured to classify pieces of the projection information located on the road surface based on a second CNN (Lee ¶0058 discussed above).

Regarding claim 11, Lee teaches the artificial neural network-based projection information recognition apparatus of claim 1, wherein the projection information classifying device is configured to perform learning on the projection information located on the road surface (Lee ¶0058 discussed above).

Regarding claim 12, Lee teaches the artificial neural network-based projection information recognition apparatus of claim 11, wherein the projection information classifying device is configured to distinguish the projection information projected on the road surface from a mark painted on the road surface in a learning process (Lee ¶0058 discussed above).

Regarding claim 13, Lee teaches an artificial neural network-based projection information recognition method, comprising: 
detecting, by an object detecting device, an object in an image based on a first Convolution Neural Network (CNN) (Lee ¶0058 discussed above); 
classifying, by a projection information classifying device, projection information located on a road surface among detected objects (Lee ¶0044, ¶0051, ¶0053, ¶0060, & ¶0094 discussed above); and 
recognizing, by a controller, projection information located in a Region Of Interest (ROI) corresponding to a driving direction of a vehicle based on the classified projection information (Lee ¶0044 & Lee ¶0092 discussed above).

Regarding claim 16, Lee teaches the artificial neural network-based projection information recognition method of claim 13, wherein recognizing the projection information located in the ROI includes: setting the ROI in a forward driving lane of the vehicle when the vehicle is requested to drive in a forward direction of the vehicle; recognizing the projection information indicating that a pedestrian is present in the ROI; and controlling the vehicle based on the recognized presence of the pedestrian (Lee Abstract, ¶0046, ¶0054, Fig. 5 & ¶0070 discussed above; also see Lee Fig. 7: the detected pedestrians are shown in the bounding box 730).

claim 18, Lee teaches the artificial neural network-based projection information recognition method of claim 13, wherein classifying the projection information located on the road surface is performed based on a second CNN (Lee ¶0058 discussed above).

Regarding claim 19, Lee teaches the artificial neural network-based projection information recognition method of claim 13, further comprising: performing, by the object detecting device, learning on the object in the image; and performing, by the projection information classifying device, learning on the projection information located on the road surface (Lee ¶0058 discussed above).

Regarding claim 20, Lee teaches the artificial neural network-based projection information recognition method of claim 19, wherein pertaining the learning on the projection information located on the road surface includes: distinguishing the projection information projected on the road surface from a mark painted on the road surface (Lee ¶0044 & ¶0058 discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5, 7-8, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPub No. 2019/0042860), in view of Park et al. (U.S. PGPub No. 2019/0088125), hereinafter referred to as Lee and Park, respectively.
Regarding claim 2, Lee teaches the artificial neural network-based projection information recognition apparatus of claim 1, wherein the controller is configured to set the ROI (Lee Abstract: “sets a region of interest (ROI) in the input image”; Lee ¶0044: “One road lane may be distinguished by lane markings on the right and the left of the road lane”; Lee ¶0054: “the detecting apparatus sets at least one region of interest (ROI) in the input image. The ROI includes at least one of a portion of a region of the input image or at least one object included in the input image”).
However, Lee does not appear to explicitly teach setting the ROI in a left lane of the vehicle when a lane change to a left lane of the vehicle is requested.
Pertaining to the same field of endeavor, Park teaches setting the ROI in a left lane of the vehicle when a lane change to a left lane of the vehicle is requested (Park Fig. 18B & ¶0406: “if the controller 170 determines that a left turn signal lamp of the vehicle 100 has been turned on, the controller 170 may set a lane to the left of the vehicle 100 and the driving lane of the vehicle 100 as an ROI”).
Lee and Park are considered to be analogous art because they are directed to image processing for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for detecting objects on the road surface (as taught by Lee) to set ROIs according to the lane change direction (as taught by Park) because the combination sets ROIs without unnecessary extra information for processing (Park Fig. 18).
 
claim 3, Lee, in view of Park, teaches the artificial neural network-based projection information recognition apparatus of claim 2, wherein the controller is configured to delay a timing of the lane change or reduce a speed of the vehicle before attempting the lane change when the projection information indicating a lane change of a neighboring vehicle is located in the ROI (Note that only one of the alternative limitations is required by the claim language. Lee ¶0046: “The autonomous driving vehicle may avoid a collision by detecting information on a lane and a neighboring vehicle from a captured image, and searching for a route, and controlling horizontal and vertical directions by detecting and/or identifying a traffic sign and a traffic light”; Park ¶0418: “the controller 170 may delay lane switching of the vehicle 100 to prevent simultaneous entry of the other vehicle and the vehicle 100 into the first side lane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for detecting objects on the road surface (as taught by Lee) to delay lane switching based on detection results (as taught by Park) because the combination can avoid simultaneous entries and potential collision (Park ¶0418).

Regarding claim 4, Lee teaches the artificial neural network-based projection information recognition apparatus of claim 1, wherein the controller is configured to set the ROI (Lee Abstract: “sets a region of interest (ROI) in the input image”; Lee ¶0044: “One road lane may be distinguished by lane markings on the right and the left of the road lane”; Lee ¶0054: “the detecting apparatus sets at least one region of interest (ROI) in the input image. The ROI includes at least one of a portion of a region of the input image or at least one object included in the input image”).
However, Lee does not appear to explicitly teach setting the ROI in a right lane of the vehicle when a lane change to a right lane change of the vehicle is requested.
Park Fig. 18A & ¶0399: “if the controller 170 determines that a right turn signal lamp of the vehicle 100 has been turned on, the controller 170 may set a lane to the right of the vehicle 100 and the driving lane of the vehicle 100 as the ROI”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for detecting objects on the road surface (as taught by Lee) to set ROIs according to the lane change direction (as taught by Park) because the combination sets ROIs without unnecessary extra information for processing (Park Fig. 18).

Regarding claim 5, Lee, in view of Park, teaches the artificial neural network-based projection information recognition apparatus of claim 4, wherein the controller is configured to delay a timing of the lane change or reduce a speed of the vehicle before attempting the lane change when the projection information indicating a lane change of a neighboring vehicle is located in the ROI (Note that only one of the alternative limitations is required by the claim language. Lee ¶0046 & Park ¶0418 discussed above).

Regarding claim 7, Lee teaches the artificial neural network-based projection information recognition apparatus of claim 6, wherein the controller is configured avoid a collision of the vehicle when the projection information indicates that a pedestrian is present in the ROI (Lee ¶0046: “The autonomous driving vehicle may avoid a collision by detecting information on a lane and a neighboring vehicle from a captured image, and searching for a route, and controlling horizontal and vertical directions by detecting and/or identifying a traffic sign and a traffic light”; Lee ¶0054: “The ROI includes at least one of a portion of a region of the 
However, Lee does not appear to explicitly teach reducing a speed of the vehicle when there is a pedestrian.
Pertaining to the same field of endeavor Park teaches reducing a speed of the vehicle when there is a pedestrian (Note that Lee already teaches a pedestrian as a detected object in the ROI. Park ¶0194: “the brake driver 622 may decrease the speed of the vehicle 100 by controlling an operation of a brake disposed at a tire”; Park ¶0418: “the controller 170 may delay lane switching of the vehicle 100 to prevent simultaneous entry of the other vehicle and the vehicle 100 into the first side lane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for detecting objects on the road surface (as taught by Lee) to reduce the speed of the vehicle (as taught by Park) because the combination avoids colliding with a pedestrian (Park ¶0418).

Regarding claim 8, Lee teaches the artificial neural network-based projection information recognition apparatus of claim 6, wherein the controller is configured to control the vehicle when the projection information indicates that a vehicle is located in the ROI (Lee Abstract, ¶0046, ¶0054, Fig. 5 & ¶0070 discussed above).
However, Lee does not appear to explicitly teach reducing a speed of the vehicle when there is a stopped vehicle.
Pertaining to the same field of endeavor, Park teaches reducing a speed of the vehicle when there is a stopped vehicle (Note that Lee already teaches a vehicle as a detected object in the ROI. Park ¶0144: “the object information may indicate whether there is a lane around the vehicle 100, whether another vehicle around the vehicle 100 is driving while the vehicle 100 is stationary, whether there is a stop area around the vehicle 100, whether there is any possibility Park ¶0194: “the brake driver 622 may decrease the speed of the vehicle 100 by controlling an operation of a brake disposed at a tire”; Park ¶0418: “the controller 170 may delay lane switching of the vehicle 100 to prevent simultaneous entry of the other vehicle and the vehicle 100 into the first side lane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for detecting objects on the road surface (as taught by Lee) to reduce the speed of the vehicle (as taught by Park) because the combination avoids colliding with a stopped vehicle (Park ¶0144, ¶0194, ¶0418).

Regarding claim 14, Lee teaches the artificial neural network-based projection information recognition method of claim 13, wherein recognizing the projection information located in the ROI includes: 
setting the ROI, recognizing a lane change of a neighboring vehicle based on the projection information located in the ROI, and controlling the vehicle based on the recognized lane change of the neighboring vehicle (Lee Abstract, ¶0044, ¶0046, & ¶0054 discussed above).
However, Lee does not appear to explicitly teach setting the ROI in a left lane of the vehicle when a lane change to a left lane of the vehicle is requested.
Pertaining to the same field of endeavor, Park teaches setting the ROI in a left lane of the vehicle when a lane change to a left lane of the vehicle is requested (Park Fig. 18B & ¶0406, ¶0418 discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for detecting objects on the road surface (as taught by Lee) to set ROIs according to the lane change direction (as taught by Park) because the combination sets ROIs without unnecessary extra information for processing (Park Fig. 18).

Regarding claim 15, Lee teaches the artificial neural network-based projection information recognition method of claim 13, wherein recognizing the projection information located in ROI includes: 
setting the ROI, recognizing a lane change of a neighboring vehicle based on the projection information located in the ROI, and controlling the vehicle based on the recognized lane change of the neighboring vehicle (Lee Abstract, ¶0044, ¶0046, & ¶0054 discussed above).
However, Lee does not appear to explicitly teach setting the ROI in a right lane of the vehicle when a lane change to a right lane of the vehicle is requested.
Pertaining to the same field of endeavor, Park teaches setting the ROI in a right lane of the vehicle when a lane change to a right lane of the vehicle is requested (Park Fig. 18A & ¶0399, ¶0418 discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for detecting objects on the road surface (as taught by Lee) to set ROIs according to the lane change direction (as taught by Park) because the combination sets ROIs without unnecessary extra information for processing (Park Fig. 18).

Regarding claim 17, Lee teaches the artificial neural network-based projection information recognition method of claim 13, wherein recognizing the projection information located in the ROI includes: setting the ROI in a forward driving lane of the vehicle when the vehicle is requested to drive in a forward direction of the vehicle; recognizing the projection information indicating that a stopped vehicle is located in the ROI; and controlling the vehicle based on the recognition of the objects in the ROI (Lee Abstract, ¶0046, ¶0054, Fig. 5 & ¶0070 discussed above).

Pertaining to the same field of endeavor, Park teaches controlling the vehicle when there is a stopped vehicle ahead (Note that Lee already teaches a vehicle as a detected object in the ROI. Park ¶0144, ¶0194, ¶0418 discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for detecting objects on the road surface (as taught by Lee) to control the vehicle according to the detected object (as taught by Park) because the combination avoids colliding with a stopped vehicle (Park ¶0144, ¶0194, ¶0418).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Soo Shin/Primary Examiner, Art Unit 2667